       Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA




ROBERT JAHODA,

           Plaintiff,                    19cv0267
                                         LEAD CASE
                   v.

POSHMARK, INC.,

           Defendant.



MATTHEW A. KOLESAR,

           Plaintiff,
                                         19cv068 Erie
                   v.                     CONSOLIDATED CASE

COSTA DEL MAR, INC.,

           Defendant.




RON KOLESAR,

           Plaintiff,                    19cv0069 Erie
                                         CONSOLIDATED CASE
                   v.

ZIPPO MANUFACTURING COMPANY,
INC.,

           Defendant.
        Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 2 of 7



MATTHEW A. KOLESAR,

            Plaintiff,                    1:19cv0070 Erie
                                          CONSOLIDATED CASE
                    v.

MODASUITE (US), INC.,

            Defendant.


____________________________________________________________________________

RONALD C. KOLESAR,

            Plaintiff,                    1:19cv0071 Erie
                                          CONSOLIDATED CASE
                    v.

GUNTERSVILLE BREATHABLES, INC.,

            Defendant.




THOMAS KLAUS, RONALD C. KOLESAR,

            Plaintiffs,                   1:19cv0072 Erie
                                          CONSOLIDATED CASE
                    v.

JUSTIN BRANDS, INC.,

            Defendant.

MATTHEW A. KOLESAR,

            Plaintiff,                    1:19cv073 Erie
                                          CONSOLIDATED CASE
                    v.

DANNER, INC.,

            Defendant.
       Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 3 of 7



THOMAS KLAUS, MATTHEW A.
KOLESAR,
                                         1:19cv074 Erie
           Plaintiff,                    CONSOLIDATED CASE

                   v.

DELTA APPAREL, INC., SALT LIFE, LLC,

           Defendants.

_____________________________________

RONALD C. KOLESAR,

           Plaintiff,                    1:19cv076 Erie
                                         CONSOLIDATED CASE
                   v.

CABOT HOSIERY MILLS, INC.,

           Defendant.

MATTHEW A. KOLESAR,

           Plaintiff,                    1:19cv077 Erie
                                         CONSOLIDATED CASE
                   v.

FREE COUNTRY, NEW YORK, LLC,

           Defendant.

MATTHEW A. KOLESAR, THOMAS
KLAUS,
                                         1:19cv079 Erie
           Plaintiff,                    CONSOLIDATED CASE

                   v.

WATCHISMO, LLC,

           Defendant.
       Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 4 of 7




ROBERT JAHODA,

           Plaintiff,                    19cv0272
                                         CONSOLIDATED CASE
                    v.

MIZUNO USA, INC.,

           Defendant.

ROBERT JAHODA,

           Plaintiff,                    19cv0273
                                         CONSOLIDATED CASE
                    v.

UNIQLO USA LLC,

           Defendant.

ROBERT JAHODA,

           Plaintiff,                    19cv0278
                                         CONSOLIDATED CASE
                    v.

TOUCHOFMODERN, INC.,

           Defendant.

ROBERT JAHODA,

           Plaintiff,                    19cv0279
                                         CONSOLIDATED CASE
                    v.

OUTDOOR RESEARCH, LLC,

           Defendant.
       Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 5 of 7




ROBERT JAHODA,

            Plaintiff,                   19cv0284
                                         CONSOLIDATED CASE
                    v.

ICEBREAKER NATURE CLOTHING, INC.,

            Defendant.

THOMAS KLAUS , ROBERT JAHODA,

            Plaintiffs,                  19cv0285
                                         CONSOLIDATED CASE
                    v.

ROCKY BRANDS, INC.,

            Defendant.

ROBERT JAHODA,

            Plaintiff,                   19cv0286
                                         CONSOLIDATED CASE
                    v.

SIMMS FISHING PRODUCTS, LLC,

            Defendant.

ROBERT JAHODA,

            Plaintiff,                   19cv0289
                                         CONSOLIDATED CASE
                    v.

BIT BODY, INC.,

            Defendant.
         Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 6 of 7




ROBERT JAHODA,

             Plaintiff,                             19cv0290
                                                    CONSOLIDATED CASE
                      v.

COMBATANT GENTLEMAN, INC.,

             Defendant.




                                   ORDER OF COURT

    IT IS HEREBY ORDERED that the parties shall proceed as follows:

    1.      Civil Action Nos. 19-68 Erie, 19-69 Erie, 19-70 Erie, 19-71 Erie, 19-72 Erie,

            19-73 Erie, 19-74 Erie, 19-76 Erie, 19-77 Erie, 19-79 Erie, 19-272, 19-273,

            19-278, 19-279, 19-284, 19-285, 19-286, 19-289, and 19-290 are hereby

            consolidated with Civil Action No. 19-267, the lead case as captioned above.

    2.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

            Action No. 19-267.

    3.      The Clerk of Court shall close Civil Action No. 19-68 Erie, 19-69 Erie,

            19-70 Erie, 19-71 Erie, 19-72 Erie, 19-73 Erie, 19-74 Erie, 19-76 Erie, 19-77 Erie,

            19-79 Erie, 19-272, 19-273, 19-278, 19-279, 19-284, 19-285, 19-286, 19-289, and

            19-290.

                                           SO ORDERED this 22th day of March, 2019.

                                           s/Arthur J. Schwab
                                           Arthur J. Schwab
                                           United States District Judge
Case 2:19-cv-00267-AJS Document 5 Filed 03/22/19 Page 7 of 7
